DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5 second paragraph, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PGPUB 20160355273 Perez Diaz; Fernando L. et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 5, 6 and 9 recites the limitation "an edge” was previously introduced. It is unclear if an edge is a new edge or referring to an edge in claim 1 line 13. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20160159490 Yamaguchi; Eizaburo et al. and further in view of PGPUB 20160355273 Perez Diaz; Fernando L. et al.

2.	Regarding claim 1 Yamaguchi teaches A fuel tank dam (fig. 27A, element 90) that closes a gap (fig. 2A, element 4 gap) between a first structural component (fig. 2A, element 1, stringer) fixed to an inner surface of an outer plate (fig. 2A, element 3, skin) of a fuel tank (fig. 1, elements 61-1, 60-2) and a second structural component (fig. 2A, 2 rib) having a cutout portion (fig. 2A, element 5) into which the first structural component is inserted (fig. 2A, element 1, is inside of element 5), the fuel tank dam comprising: a first section (fig. 27B element 79) capable of being fixed to the first structural component  and extending in a longitudinal direction of the first structural component (fig. 27B, element 79 fixed to element 1); a second section (fig. 28B, element 80) capable of being fixed to the second structural component (fig. 27B, element 2); a third section which has a bellows having at least one folded portion and is disposed between the first section and the second section (fig. 27B, element 82 bellows); and a flange section extending along the outer plate and to be fixed to the inner surface of the outer plate 
However Perez teaches a third flange section that extends without interruption in the longitudinal direction along the outer plate from at least an edge portion of the third section (see annotated figure 4A, Perez).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel tank dam flange taught by Yamaguchi with the flange section taught by Perez in order to prevent “…movement of the tank boundary fuel dam 460a relative to the stringer 230 or the rib…” (para 0046).
[AltContent: textbox (Flange edge fixed to skin)][AltContent: arrow]
    PNG
    media_image1.png
    439
    465
    media_image1.png
    Greyscale

[AltContent: textbox (edge portion of the third section  )][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image2.png
    470
    429
    media_image2.png
    Greyscale

	
3.	Regarding claim 2 Yamaguchi as modified teaches the fuel tank dam according to claim 1, wherein the bellows is formed thinner than the first section and the second section (fig. 27B element 82 bellows thinner than elements 79 and 80). 7.
4.	Regarding claim 3 Yamaguchi as modified teaches the fuel tank dam according to claim 1, but fails to teach wherein the flange section is formed in a width wider than a thickness of the bellows. Examiner states it would have been an obvious matter of design choice to make the different portions of the flange of whatever form or shape was desired or expedient for example to meet various aircraft wing designs, sizes shapes, etc. A change in form or shape is generally recognized as being within the 
5.	Regarding claim 4 Yamaguchi as modified teaches the fuel tank dam according to claim 1, but fails to teach wherein the flange section is formed in a width wider than a depth of the bellows. Examiner states it would have been an obvious matter of design choice to make the different portions of the flange of whatever form or shape was desired or expedient for example to meet various aircraft wing designs, sizes shapes, etc. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
6.	Regarding claim 5 Yamaguchi as modified teaches the fuel tank dam according to claim 1, wherein the flange section over an edge portion of the first section (see annotated figure, flange extended over first section 79), and an edge portion of the third section.
[AltContent: textbox (Flange portion)][AltContent: arrow]
    PNG
    media_image3.png
    513
    521
    media_image3.png
    Greyscale

The Examiner takes the position that the flange would able to be arranged as necessary when in position
of use as the bellows is flexible to some degree during installation into the wing substructure.

wing substructure.
8.	Regarding claim 7 Yamaguchi as modified teaches the fuel tank dam according to claim 1, wherein the flange section has a flat surface conforming to the inner surface of the outer plate (see annotated figure). 
[AltContent: arrow][AltContent: textbox (Flange conforms to plate)][AltContent: oval]
    PNG
    media_image4.png
    406
    505
    media_image4.png
    Greyscale

9.	Regarding claim 8 Yamaguchi as modified teaches the fuel tank dam according to claim 1, but fails to teach wherein the first section is longer than the third section in a longitudinal direction of the first structural component. However, Examiner states it would have been an obvious matter of design choice to make the different portions of the flange of whatever form or shape was desired or expedient for example to meet various aircraft wing designs, sizes shapes, etc. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Yamaguchi teach a flanged portion and bellows. It does not teach a flanged portion with recessed grooves. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642